 388DECISIONSOF NATIONALLABOR RELATIONS BOARDChesty Foods,Division of Fairmont Foods CompanyandJohn C.Goodman.Case 25-CA-5951December 9, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOOn August 21, 1974, Administrative Law JudgeJohn P. von Rohr issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the General Counsel filed a briefin support of the Decision and also exceptions and asupporting brief, and Respondent filed an answeringbrief to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, but only to the extentconsistent herewith.The Administrative Law Judge found, and we agree,that Respondent on October 25, 1973,' did not give"verbal assurance" that it would forgive all of the em-ployees at its Terre Haute, Indiana, plant, who par-ticipated in an unprotected strike which took place thatday.The Administrative Law Judge also properlyfound that Respondent's refusal to reinstate the sevenringleaders,'who were discharged at the end of thefirstworkday after the strike, did not violate Section8(a)(4) of the Act in the absence of preponderant evi-dence that said refusal stemmed from Respondent'sdesire to penalize them for filing unfair labor practicecharges. However, for reasons which follow, we do notagree with the Administrative Law Judge's findingsthat their termination violated Section 8(a)(1) of theAct.On the evening of Wednesday, October 24, BranchManager Harold Balagna and Plant Manager LeonardPeek were advised by Todd Jorritsma and GeorgeHanks, who were respectively the union business agentand the president, that it was probable that the em-ployees mightengage ina strike in breach of a nonstrikeclauseintheircollective-bargainingagreement.Balagna responded that there was the possibility thatthe employees would be terminated for doing so.As indicated above, the strike, which was not author-ized by the Union, commenced the next morning whenIThe dates below refer to 19732 John C Goodman, Sharon Oliver, Keith Sparks, Donald Isle, DavidFox, Imogene Jewel, and Kathryn Sharp.employees began picketing at or about 6 a.m. At orabout 8 a.m., Balagna spoke to Peek and Phyllis Hurst,Balagna'ssecretary and personnel head, and askedthem to conduct an investigation to identify the ring-leaders of the strike. About 3 hours later, they reportedto Balagna and showed him a list containing the namesof the ringleaders.On Thursday evening, Balagna and Peek met with anad hoccommittee which, with one exception, was com-posed of employees who were not on the Union's regu-lar bargaining committee. As the Administrative LawJudge correctly found, Balagna did not on that occa-sion promise that he would condone the action of thestrikers.At 5 a.m. on Friday, October 26, pursuant to a priorcommitment, Balagna left Terre Haute to conduct con-tract negotiations in Centralia, Illinois, and returned tohis office at 4 p.m. At 6 p.m., Jorritsma called Peek toadvise him that the employees had voted to go back towork on Monday, October 29. Peek then proceeded toso inform the employees.On Monday morning, the employees came to workand Balagna arrived at his office between 7 and 7:30a.m. About an hour later, Respondent Vice PresidentAl Stewart called Balagna who told Stewart that theringleaders had been "selected" and that terminationpapers were being prepared for them on that day.shortly thereafter, Balagna called Peek a'hd Hurst intohis office and asked if there were any additions ordeletions in the list of ringleaders. Upon their responsethat no changes should be made therein, Balagna di-rected that they prepare letters of termination whichwere handed to the seven ringleaders at the end of theirshift, according to Respondent's customary practice.It is clear from the foregoing that Respondent at notime gave any indication that it condoned the un-protected strike.Thus, as the Administrative LawJudge found, Respondent on October 24 warned unionofficials Jorritsma and Hanks that the employees mightbe discharged if they engaged in a wildcat strike. At themeeting on the following evening with thead hoccom-mittee, Respondent did not retreat from its previouslystated position that it might take disciplinary actionagainst employees if they participated in an unlawfulstrike.Contrary to the Administrative Law Judge, Respon-dent's action in permitting the ringleaders to return towork for 1 day before terminating them does not consti-tute condonation of their role in the unprotected strike.As the evidence set forth above demonstrates, Respon-dent's official, Balagna, moved cautiously during thelimited time available to him in a diligent effort todetermine who the ringleaders were. It would haveplaced an undue and unnecessary economic burdenupon both Respondent and the employees who wished215 NLRB No. 43 CHESTY FOODS389to return to work to have delayed the reopening of theplant until the completion of Respondent's investiga-tion.Thus, we perceive no basis for finding that Re-spondent condoned the action of the ringleaders of thestrike by permitting them to work for 1 day until itmade certain as to their identity. We therefore find thatRespondent did not violate-Section 8(a)(1) of the Actby discharging the seven ringleaders on October 29.Accordingly, we shall dismiss the complaint in its en-tirety.ORDERPursuant to Section 10(c) of the National Labor Re-lationsAct, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, anditherebyis,dismissedin its entirety.MEMBER FANNING, dissenting in part and concurring inpart:Contrary to my colleagues,- I would adhere to theAdministrative Law Judge's conclusion that Respon-dent's discharge of the ringleaders of the unprotectedstrike violated Section 8(a)(1) of the Act because theterminations took place after Respondent condonedtheir conduct by permitting them to return to workalong with the other strikers.'As conceded in the majority opinion, BranchManager Balagna,who had already been alerted onWednesday evening, October 24, about the prospect ofa strike, took prompt steps when the strike began on thefollowing morning to ascertain the identity of the ring-leaders.Thus, by 11 a.m., PlantManagerPeek andPersonnelHead Hurst completed their thorough 3-hour investigation and gaveBalagna a listof the sevenringleaders.As found by the Administrative Law Judge,Balagnaand -Peek met on Thursday evening with the membersof thead hoccommittee along with three union offi-cials, including Hanks and Jorritsma, and, after severalhours of discussion of the complaints presented by thecommittee, reached agreement that all grievanceswould be adjusted to their mutual satisfaction. At theend of the meeting, Balagna reflected his position aboutresumption of work by all employees in the conciliatorystatement that "he would like to come . . . on the[plant] floor on Monday morning and smile at every-body and wave as he went by. ,4As noted above,Balagna,as a result of the investiga-tion by Peek and Hurst, learned on Thursday morningexactly who the ringleaders were. Yet when he madethe foregoing statement on Thursday night about "ev-erybody" being back at work on Monday morning,Balagna gaveno sign that Respondent reserved to itselfthe privilege of disciplining any participants in thework stoppage. Nor is there any evidence that Re-spondent expressed such a reservation when Peek,upon being apprised on Friday of the vote to end thestrike, told the employees to come to work on Mondaymorning. Indeed, all employees were permitted to re-turn to. work without any mention whatever by Re-spondent's officials concerning possible punishment ofthe striking employees.The evidence also clearly demonstrates thatBalagnadid not at any time between Thursday morning and thereopening of the plant on Monday morning indicate theneed or desire for further investigation as to the identityof the ringleaders. For, as noted above, Respondent'sofficials,Peek and Hurst, completed their intensiveinvestigation on Thursday morning only a few hoursafter the commencement of the strike. thatBalagna,prior to arriving at his office on Monday morning, hadno doubt as to who the ringleaders were is obvious fromhis testimony that as early as 8 to 8:30 a.m. that dayhe unequivocally told Respondent Vice President Stew-ard that the ringleaders had been "selected."In sum, the record indisputably shows that, despiteRespondent's completion of the investigation and itsknowledge of the identity of the ringleaders 3 daysbefore the resumption of work by all of the strikers onMonday, Respondent at the conclusion of the Thurs-day night meeting spoke affirmatively and uncondi-tionally of the return of "everybody" to work and didnot at any time thereafter assert any reservation con-cerning the possible disciplining of any strikers. Ac-cordingly, I would findin agreementwith the Adminis-trativeLaw Judge that Respondent's conduct inpermitting all strikers to return to work constitutedcondonation of all participants in the strike. I wouldtherefore adopt the Administrative Law Judge's 8(a)(1)finding and would order both reinstatement and back-pay for all the dischargees.s'5Alabama Marble Company,83 NLRB 1047 (1949),Brandy HelicopterCorporation,135 NLRB 1412 (1962),Poloron Products of Indiana, Inc.,177 NLRB 435 (1969)DECISIONSTATEMENT OF THE CASE3However, I agree with my colleagues' adoption of the AdministrativeLaw Judge's other findings4As noted by the Administrative Law Judge, this statement is based onthe credited testimony of Union Business Agent Jorritsma Keith Sparks,one of the employees who was also credited with respect to Balagna'sstatement, testified corroboratively that Balagna said, "ComeMondaymorning he wanted to go around and shake every one of his employees'hand and say hi, how are you doing "JOHN P. VON ROHR, Administrative Law Judge- Upon acharge and an amended charge filed on November 19, 1973,and January 30, 1974, respectively, the General Counsel ofthe National Labor Relations Board, by the Regional Direc-tor for Region 25 (Indianapolis, Indiana), issued a complainton March 1, 1974, against Chesty Foods, Division of Fair- 390DECISIONSOF NATIONALLABOR RELATIONS BOARDmont Foods Company, herein called the Respondent or theCompany, alleging that it had engaged in certain unfair laborpractices within the meaning of Section 8(a)(1), (3), and (4)of the National Labor Relations Act, as amended, hereincalled the Act. The Respondent filed an answer denying theallegations of unlawful conduct alleged in the complaintPursuant to notice, a hearing was held before Administra-tive Law Judge John P. von Rohr in Terre Haute, Indiana,on May 7 and 8, 1974. Briefs were received from the GeneralCounsel and the Respondent on June 17, 1974, and they havebeen carefully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTIn addition, the complaintallegesthat Respondent violatedthe Act by refusing to reinstate the above-named employeesfor reasons proscribed by Section 8(a)(4) of the Act.B.The FactsWith one principal exception,the facts are not in materialdispute. Teamsters Local 144 has represented Respondent'sproduction and maintenance employees for approximately 10years. At all times material hereto the parties were bound bytwo collective-bargaining agreements,one designated as theFairmont Foods Master Agreement, the other the ChestyFoods Addenda to the Master Agreement. Not only does theMaster Agreement contain a no-strike clause,' but section31.10 thereof further provides in pertinent part as follows:ITHE BUSINESS OF THE RESPONDENTThe Respondent is a Maryland corporationmaintaining itsprincipal office and place of business at Terre Haute, Indiana,where it is engaged in the manufacture and sale of food snacksand related products. During the calendar year preceding thehearing herein, the Respondent purchased goods andmateri-als valued in excess of $50,000 which were shipped to it frompoints and places outside the State of Indiana. During thesame period it sold and shipped products valued in excess of$50,000 from its Terre Haute facility to points and placeslocated outside the State of Indiana.The Respondent concedes, and I find, thatit is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.IITHE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs,Warehousemen & Helpers LocalUnion No. 144 a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, is a labor organization within the meaningof Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The IssueOn October 25, 1973, Respondent's employees engaged ina strike in breach of a no-strike clause in the collective-bar-gaining agreement. All of the striking employees were permit-ted to return to work on October 29, but at the end of the dayseven of the ringleaders were discharged. The issue in thiscase is whether, under the circumstances herein presented,Respondent condoned the unprotected activity of these em-ployees when it permitted them to return and remain at workfor I full day. The seven employees thus terminated are asfollows:John C. GoodmanDavid FoxSharon OliverImogene JewelKeith SparksKathryn SharpDonald IsleWhile the Union shall undertake every reasonable meansto induce such employees to return to their jobs duringany such period of unauthorized stoppage of work men-tioned above, it is specifically understood and agreedthat the Company shall have the sole and complete rightof discipline,including discharge,and such Union mem-bers shall not be entitled to have any recourse to anyother provisions of this Master Agreement.On the early evening of October 24, 1973, a Wednesday,Harold Balagna,the branch manager who is in charge of theRespondent plant, and Leonard Peek, the plant manager,were summoned to the union hall by Todd Jorritsma, theunion business agent.There they met with Jorritsma andGeorge Hanks, the union president, who advised them thatitwas probable that the employees might go on strike the nextday. During the discussion which ensued,Balagna advisedthat there was the possibility of the employees being ter-minated if they did 2It is undisputed that the entire maintenance and produc-tion unit commenced a strike on the morning of Thursday,October 25. The strike activitystarted with the appearanceoutside the plant of a small group of employees who beganpicketing at or about 6 a.m. Suffice it to note that the reasonfor the strike involved the employees' dissatisfaction withcertain working conditions at the plantAt or about 8 a.m. on October25, Balagnaspoke to Peekand his secretary and personnel head,PhyllisHurst, andasked if they could identifythe ringleadersof the strike. Upontheir reply that they thought they could, but wished to lookinto the matter further to be certain, Balagna directed themto conductan investigationto this effect. After doing so,Hurst reported back to Balagna at or about 11 a.m., bringingwith her a list of names of employees,the same as the alleged1Specifically, art 31 provides. "The Union and the Company agree thatthere shall be no strike,lockout, tieup or legal proceedings without firstusing all possible means of settlement as set forth below "2Credited and corroborative testimonyof Balagnaand Peek I do notcredit the testimony of Hanks that Balagna did not give any such warningHanks impressed me as a weak and vacillating witness whose testimony attimes was simply implausible For example,at one point, Hanks testifiedthat he had"no idea" why Balagna and Peek came to the union hall on thisoccasion and he also claimed that at this point he was unaware that theemployees had threatened to strike Under all the circumstances,I regardthis testimony as incredible CHESTY FOODSdiscriminatees herein, which she identified to him as being,the ringleaders of the strike.'On the afternoon of the same day, October 25, the em-ployees helda meetingat the union hall and elected anad hoccommittee to meet with the Employer. After several tele-phone calls from union representatives, Balagna finallyagreed to meet with this committee (which, with the excep-tion of employee William Tomes, was not the same as theregular union bargaining committee)later in theday. Thismeeting took place at the plant early that evening, at whichtime Balagna and Peek met with the seven employee membersof theadhoc committee, together with Hanks, Jorritsma, anda third union representative, one Glenn Rogers. This meet-ing, which lasted several hours, was largely spent in discuss-ing the various employee complaints. The record appearsundisputed that during this discussion the parties reachedagreement that all grievances would be adjusted to theirmutual satisfaction. There is, however, a substantial disputein the testimony as to certain remarks alleged to have beenmade by Balagna at the end of the meeting after-resolutionof the disputed items. I turn to this testimony now.Three members of thead hoccommittee who testified con-cerning the concluding remarks were Keith Sparks, PatriciaKahmi, and Donald Isle.Sparkstestified that near the end ofthe meeting Sharon Oliver asked Hanks "if there would beany disciplinary action against anybody," whereupon HanksaskedBalagna"if there would be any disciplinary action."According to Sparks, Balagna replied that "as far as he wasconcerned there was no animosity and there would be noretaliation against anybody." It is noteworthy, however, thatin his pretrial affidavit, taken on December 6, 1973, Sparksstated,"Harold Balagna said at the meeting that as far as hewas concerned there was no animosity, that there would beno retaliation.I don't recall his exact words but got the impres-sion that there would be no retaliation against anybody."(Em-phasis supplied.)Kahmitestified that Oliver and two othercommitteemen asked if they could return to work the nextday. She said that after Balagna stated that Monday wouldbe better and that they would return then, Balagna added"that no reprisals or actions would be taken against anyone."Isletestified that at the end of the meeting Balagna stated,inter alia,"that there would be no retaliation on anyone thatwas involved in the matter that took place." Isle did not assertthat Balagna made the statement in response to any questionfrom any person at the meeting, it therefore appearing fromhis testimony that the statement by Balagna was volunteered.Union representativeJorritsmatestified, "Mr. Balagna madea statement that there would be no retaliation,no harassmentor nothing to anybody over this labor dispute that we had."Concerning the above, I turn to the testimony of Respon-dent's witnesses Balagna and Peek.Balagna testified that nearthe end of the meeting Kahmi asked the question, "Whathappens Monday? Do we get our asses ripped out for this?"He responded, he said, by stating "that there would be noreprisalsagainst this committee for bringing these items to our3This list, G C Exh. 5, also contains the names of a number of otheremployees However, the names identified as the strike ringleaders wereseparately set forth on the lower right hand side of the yellow legal sizepaper on whichtheywere written Although Balagna did not retain this list,it is undisputed that this list was shown to him and that at this time he wasapprized by Hurst of the names of the seven employees in question391attention."(Emphasis supplied.) Peek testified that Kahmi"asked a question to the effect of what was going to happento them on Monday morning." Peek testified thatBalagna'sresponse was that "there will be no repercussions to thesepeople whatsoever for bringing any of the items that they hadbrought to him."There remains for discussion the testimony of two furtherGeneral Counsel's witnesses on the subject.Union PresidentHankstestified that at the end of the meeting Balagna madethe statement "that he would take no retaliation or hold anyanimosity towardthese peopleover this incident." Not onlydid Hanks fail to state (as did two other General Counsel'switnesses) that this was in response of any question that heasked Balagna concerning possible retaliation, but upon closequestioning Hanks insisted that to the best of his recollectionBalagna used the exact words "these people."Sharon Oliver,who also testified to this aspect of the meeting, simply as-serted on direct examination that "Mr. Balagna at the end ofthe meeting said that there would be no repercussions or nodisciplinary action taken against anyone." Significantly,however, on cross-examination Respondent brought out thatin her pretrial affidavit dated December 5, 1973, Oliver statedas follows.At the end of the meeting I had the impression we hadfinally gotten through to the company. Also that weweren't troublemakers or anything but were generallyinterested in conditions and wanting to do somethingabout them. Mr. Balagna said that he appreciated uscoming andthey would do their best to correct all thesituations.He also said there would be no actions orrepercussions taken against the committee.[Emphasissupplied.]In resolving the credibility issue posed by the testimony setforth above, it is well to again point out that it is the burdenof the General Counsel to prove his case by a preponderanceof the evidence. Clearly, in instances of a conflict in thetestimony, this must include his reasonably establishing thatthe witnesses called by him are to be believed over the wit-nesses called by the Respondent. Without writing a treatiseon all the ramifications of this subject, I simply find thatonthe record itselfthe General Counsel has not met this burdenhere The question, in short, is whether the Respondent at themeeting in question gaveverbal assurancethatallthe em-ployees would be forgiven for participating in the unlawfulstrike.Upon the entire record, I find that the General Coun-sel has not established by credible evidence that it did. In sofinding, I regard it as highly significant that two of the Gen-eral Counsel's own witnesses gave testimony supportive ofthe testimony given byBalagna andPeek thatBalagna merelytold the group that no retaliation would be taken against theemployee-members of the committee who were then present.Thus, I would so construe the testimony of Union PresidentGeorge Hanks who testified thatBalagna,inmaking theremark, referred only to "these people." More importantly,General Counsel's witness Sharon Oliver stated specifically inher pretrial affidavit that "Balagnasaid there would be noactions or repercussions taken against the committee." Notonly was this statement given far more recently than was hercontradictory testimony at the hearing, but in a sense thestatement quoted, in light of the issue presented, must fairlybe regarded as an admission against interest.` In addition, 392DECISIONSOF NATIONALLABOR RELATIONS BOARDand as reflected above,even the testimony of the other em-ployee witnesses shows various inconsistencies which, al-though of a lesser nature, cannot be overlooked in view of thetestimony as a whole.There were two further topics of discussion during theOctober 25 meeting which are in dispute. Concerning these,however, I do not deem it necessary to detail all the tes-timony.First,'and in essence,the union representatives andemployee witnesses all testified that Balagna stated that he"would like to come up on the floor on Monday morning andsmile at everybody and wave as he went by."5 Although thiswas denied by Balagna,with Peek testifying that he did not"recall"any such remark,I do not believe the testimony ofthe General Counsel's witnesses on this subject to have beenfabricated and find that Balagna did make a statement of thisnature.There also is some conflict as to whether Balagnaproposed,but the committee refused,that the employees re-turn to work the next day, a Saturday. Suffice it to say thaton the record I am satisfied that the committee advisedBalagna that they would hold a meeting with the employeesthe next day to explain that agreement on all items had beenreached,and further, that Balagna and the committee tacitlyunderstood that there would be no problem with the em-ployees and that they would all return to work the followingMonday.This in fact is just what happened: the employeesmet on Friday and all reported to work on Monday.It is undisputed that all of the employees,including theseven discriminatees,were permitted to return to work onMonday morning, October 29. At the end of the day, andafter having worked a full shift,the seven employees werecalled into the office,one at a time,and were handed a noticewhich advised them they were being discharged.6Balagna testified that he was solely responsible for thedecision to terminate the seven employees and that he madethis decision without prior consultation with his companysuperiors or legal counsel.He further testified that he spoketo Peek and Hurst around 9:30 or 10 a.m. on Monday andasked if they felt any additions or deletions should be madeto the"list" of employees they had given him on the morningof October 25 which identified those employees they haddetermined as being the ringleadersof thestrike.Upon theirresponse that no changes should be made,Balagna directedthat they prepare the letters of termination.These, as in-dicated,were given to the employees at the end of the day.However,it should be noted that,according to Balagna'stestimony,on the morning of October 29, he received a tele-phone call from Al Stewart,a company vice president locatedin out-of-town headquarters,and at this time advise Stewart"that we had selected what we thought was the ringleadersand were preparing termination papers for them this day,The recordreflects thaton May 5, 1974, which was 5 days prior to thehearing herein, the General Counsel obtained a second affidavit from Oliverin which she changed her version of the statement given in her originalaffidavit dated December 5, 1973 Although Oliver testified that she wasinitially confused between what was said at the October 25 meeting and alater telephone conversation which she overheard between Balagna andHanks on the subject,upon the entire record, I do not accept this as areasonable explanation for her so changing her testimony5The quoted testimony is that of Jorntsma6 The notice read."This is official notice of termination of your employ-ment with Chesty Foods as of October 29,1973, according to Article 31,Section 31 10 of the Master Agreement"Itwas signed by Peekmeaning Monday.Balagna conceded that this call was re-ceived between 8 and 8.30 a.m. prior to his talking with Peekand Hurst.From this it would appear that Balagna hadreached a decision to terminate the seven employees prior toconsulting Peek and Hurst.C. Conclusionsas tothe DischargesFrom the facts above set forth, I have previously found thatBalagna did not, during the meetingof October 25 with theunion representatives and theadhoc committee, affirmativelyassure them that no retaliation would be taken against theemployees for having breached the contract by engaging inthe strike.Accordingly, and to the limited extent that Re-spondent did not verbally promise unconditional forgivenessof the striking employees during this meeting, I find thatRespondent cannot be charged with estoppel.Respondent's act in advising the employees that they couldreturn to work and its in fact permitting all of them,includingthe alleged discriminatees, to return to work is, however,anothermatter.On this point, Board precedent clearlyupholds General Counsel's contention that the Act was vi-olated.Thus, inAlabama Marble Company,'the facts ofwhich closely parallel those in the instant case, the Boardstated as follows:We agree with the Trial Examiner that the Respondentdischarged Charles T. Adair, W. A. Wilson, W. A.Adams, and C. M. Kinser because of their participationin the work stoppage of October 6, 1974; and that, al-though the work stoppage was in breach of a no-strikeclause contained in an existing contract,the Respondentwaived or condoned such conduct by permitting them toreturn to work. The Respondent contends that there wasno waiver because it had no knowledge,at the time thatthe Respondent agreed to allow these four union officersto resume work, of the role played by them in the workstoppage.We find no merit in this contention.At thattime, the Respondent knew that the employees had en-gaged in a work stoppage in breach of contract;yet theRespondent agreed to permit all employees to return towork without stipulating that it reserved to itself theprivilege of disciplining any participating in the workstoppage.Similarly,inBrantlyHelicopter Corporation,135 NLRB1412 (1962),the Board stated as follows with respect to theemployer's reinstatement of employees who had participatedin a strike which was in violation of a no-strike clause:. . . Respondent decided the next working day that itwould take no disciplinary action against any of theparticipants. Its decision must have taken into accountthe almost certain probability that concerted activity ofsuch scope had to be proposed by someone, yet it neitheradvised the absentees that it considered anyoneprimarily responsible for the incident or that it intendedto conduct any further investigation of the matter. Itsdecision,in short,was to forgive and forget all aspectsof the incident,including both leadership and participa-7 83 NLRB 1047 CHESTY FOODS393tion.Having once condoned the matter, Respondent'ssubsequent change of heart and determination to punishLynch for his reputed instigation of the concerted ac-tivity was in reprisal for his engagement in such activity.While the rationale in the above cases is predicated on theprinciples on condonation and waiver, in the more recent caseofPoloron Products of Indiana, Inc.,177 NLRB 435 (1969),the Board gave an added reason for finding the Act to havebeen violated in cases of this nature, namely, that "the policyof the cases appear to be that strike settlements are to befavored, and that employers therefore must be held to pro-misesmade as part of such settlements."8Returning to the facts in the instant case, perhaps a moresympathetic view of Respondent's action could be taken ifBalagna hadgiven somereasonable explanationfor his defer-ring the discharges subsequent to his reinstating them for afull workday. This, however, he failed to do. Thus, as hereto-fore related, the names of the suspected ringleaders wereprovided Balagna by his subordinates after they conducted aninvestigation at his behest on the morning of the first day ofthe strike.Although on Monday morning after the plantreopened Balagna asked these subordinates if they had anyadditions or deletions to make to this list, it is significant thatat no time did he request that they conduct any furtherinvestigation before answering the question. Moreover, andperhaps more importantly, the evidence is indisputably clearthat Respondent gave no manifestation whatsoever that itintended to reserve the right to leave open any question con-cerning possible discipline of any of the striking employees.Indeed, the failure to express any such reservation was oneof the principal factors in the Board's finding of condonationin the cases cited above.The cases relied on by Respondent are, with one exception,factually distinguishable from the instant case. The exceptedcase isPackers Hide Association, Inc.,152 NLRB 655 (1965),which involved a typical situation wherein the Board heldthat an employer condoned an employee's participation in anunprotected strike (which was in violation of a no-strikeagreement) by inviting him back to work and then permittinghim to work. Differring with the Board's theory of condona-tion, the U.S. Circuit Court of Appeals reversed the Boardand denied enforcement.'However, in the absence of anyacquiescence by the Board with the Court's decision on theprinciple here involved, which my search of the cases revealthere was not, I am obliged to follow Board rather than Courtprecedent. 10Accordingly, and in view of all the foregoing, Ifind that Respondent's discharge of the previously namedseven striking employees was, as alleged in the complaint,violative of Section 8(a)(1) of the Act."8The abovelanguage isthat of the Administrative Law Judge, which theBoard adopted CfOhio Stove Company,180 NLRB 868 (1970)9Packers Hide Association, Inc v NLR B,360 F 2d 59 (C A 8, 1972)10However, seeJones & McKnight, Inc v NL R B, 445F 2d 97 (C A7, 1971), enfg 183 NLRB 82 (1970) There the U S Court of Appeals forthe Seventh Circuit, in a similar factual situation, approved the Board'sprinciple of condonation as explicated in the cases heretofore cited" Under the factual circumstances of this case, I deem it unnecessary todecide whether Respondent's conduct was violative of Sec 8(a)(3) of theAct Although the Board found an 8(a)(3) violation in thePackers Hidecase,supra,it is noteworthy that there the employees walked out at the behestof a union stewardIn the instant case it appearsclear that the Union wasD. TheAlleged Violationof Section 8(a)(4) of the ActThe collective-bargaining agreement provides for the es-tablishment of a Joint Area Committee, consisting of an equalnumber of persons appointed by the Company and the Union,for the purposes of hearing grievances at a certain level in thecontract's grievance procedure. Grievances having been filedby the discriminatees herein and having been processedthrough the initial steps of the grievance procedure, a meetingof the Joint Area Committee was held on December 13, 1973,in St. Louis, Missouri, to give further consideration of thesegrievances. After holdinga meetingand being unable to reachagreement, the Committee directed Hanks and Balagna todiscuss the matter privately to try to reach an agreement.They thereupon proceeded to a corner of the ballroom wherethe Committee meeting had been held and had a brief discus-sion between themselves about the matter. Hanks testifiedthat during this conversation Balagna made the statement,"George, I think this would have all been settled had notcharges been filed."" Assuming this statement to have beenmade, I think it clear that this statement is insufficient toprovean 8(a)(4) violation." To continue with the narration,at the end of the aforesaid conversation on December 13,Hanks and Balagna agreed to meet that evening in Hanks'hotel room to continue their discussion concerning possiblereinstatementof the seven employees. This they did. Con-cerning this conversation Hanks testified that Balagna at thistime stated,inter alia,that on the day he received the unfairlabor practice charges he had made up his mind that theemployees were going to stay fired and that his mind had notchanged. Balagna denied that anything was said relating tothe unfair labor practice charge during this meeting. He testi-fied that after some discussion concerning the equities ofpossibly reinstating the seven strikers, he finally told Hanks,"I am goingto give it every consideration on the basis of whatyou have told me tonight, and I will meet with you Tuesdaymorning [December 18] in my office and give you my an-swer." He testified that Hanks agreed to this I credit Balagnaover Hanks concerning this conversation. Indeed,Balagnatestified without contradiction that Hanks, accompanied byJorritsma, did come to his office on December 18 to ask forhis position concerning the matter Again without contradic-tion, Balagna testified that on this occasion he advised theunion representative that he had "thought it through and thatthe seven people were to remain discharged."Upon all the foregoing, I find that the General Counsel hasnot established by a preponderance of the credible evidencethat Respondent violated Section 8(a)(4) of the Act. Rather,not involvedin initiatingthe strike, rather that the strike activity occurredat the behest of the employees themselvesi2The initial charge, which included the charge pertaining to the sevendiscnmmatees herein, was filed on November 19, 197313A number of employees who were present at the Joint Area Committeemeeting testifiedthat theyheard a snatchof theBalagna-Hanks conversa-tion relating to the charges The testimony of these employees was to theeffect that Balagna used stronger language then than testified to by HanksNot only was this conversation a private one, but the ballroom at this pointwas crowded and noisy, with these employees some distance away Moreimportantly, the testimony of these employees on the subject was substan-tially inconsistent and contradictory I deem this testimony to be highlyunreliable and do not credit it 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe record is clear that Respondent consistently took theposition-and so notified the Union throughout the griev-ance procedure-that it discharged the seven strikers solelybecause it regarded them as the instigators of the unprotectedstrike.Accordingly, I shall recommend that the alleged8(a)(4) violation be dismissed.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It having been found that Respondent discharged John C.Goodman, Sharon Oliver, Keith Sparks, Donald Isle, DavidFox, Imogene Jewel, and Kathryn Sharp, I shall recommendthat Respondent be ordered to offer them full and immediatereinstatement to their former positions or, if these positionsno longer exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings they mayhave suffered from the date of their discharge to the date ofRespondent's offer of reinstatement. Backpay shall be com-puted in accordance with the formula inF W. WoolworthCompany,90 NLRB 289 (1950), with interest thereon com-puted in the manner and amount prescribed inIsis Plumbing& Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3. By discharging John C. Goodman, Sharon Oliver, KeithSparks, David Fox, Donald Isle, Imogene Jewel, and Ka-thryn Sharp, Respondent has interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed inSection 7 of the Act and is thereby engaged in unfair laborpractices affecting commerce within the meaning of Section8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.5.The Respondent has not engaged in the other unfairlabor practices alleged in the complaint.[Recommended Order omitted from publication.]